DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-26, 32-34 are rejected under 35 U.S.C. 102(a), (1) as being anticipated by Bilat (U. S. 2018/0020735).
Regarding claims 25, Bilat discloses an inhaler, comprising: at least one evaporator unit 30 with at least one electric evaporator 30  for evaporating liquid supplied  to the electric evaporator 30; an electronic controller 10 for controlling and/or regulating the at least one electric evaporator unit 30; and at least one replaceable cartridge 20, wherein the at least one replaceable cartridge 20 has the at least one electric evaporator unit 14 and a liquid tank 22 which is connectable and a housing 11 and a reversibly removable cover 15 for closing an opening in the housing 11 through which the at least one replaceable cartridge 20 is insertable into the inhaler and removable therefrom.
Regarding claim 26, Bilat, see figure 2, discloses the at least one replaceable cartridge 20 forms a plurality of reservoirs 27, 28 for storing a plurality of liquids.
Regarding claim 32, Bilat discloses further comprising: a head at 11 in which one or more of the at least one replaceable cartridge 20 is arranged.
Regarding claim 33, Bilat disclose further comprising: an energy store 14, wherein the energy store 14 is arranged entirely, or in part, in the head.
Regarding claim 34, Bilat discloses further comprising: a mouthpiece 12; and a puff tube 17 connecting the mouthpiece 12 to the head 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bilat. 
Regarding claim 35, Bilat discloses the claimed invention except for a length Ls of the puff tube is greater than a length Lk of the head.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bilat to choose greater length of puff tube to excused head length if very small battery used to save cost.  
Claims 37, 40-43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bilat in view of Monsees.  
Regarding claims 37, 45, Bilat discloses the claimed invention except for magnets.  Monsees discloses magnets at 19.  It would have been obvious to ordinary skill in the art before the effective filling date to modify Bilat to provide such features as taught by Monsees so as to provide for secure closing of cover. 
Regarding claim 40, Bilat discloses the claimed invention except for further comprising: a switch for setting different operating variables of the inhaler.  Monsees discloses a switch at 15.  It would have been obvious to ordinary skill in the art before the effective filling date to modify Bilat to provide such features as taught by Monsees so as to provide for control smoking procedure.
Regarding claims 41, 42, Bilat discloses the switch is set up to adjust an amount of vapour to be generated per puff.  Monsees discloses the switch 15 is set up to adjust an amount of vapour to be generated per puff.   It would have been obvious to ordinary skill in the art before the effective filling date to modify Bilat to provide such features as taught by Monsees so as to form switch control to effect choose parameter including vapor amount and puff resistance.
Regarding claim 43, Bilat and Monsees disclose the switch 15 serves as an on-off switch for the inhaler.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bilat in view of Xiang (U. S. Patent 9,018,899).
Regarding claim 44, Bilat disclose the claimed invention except for further comprising: an inductive charging interface for inductively charging the energy store. Xiang discloses coil 11.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bilat to provide such features as taught by Xiang so as to use inductive changing.  
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees in view of Shotey (U. S. Patent 9,936,735).
Regarding claim 46, Monsees discloses further-comprising: an inhaler 100, comprising: at least one evaporator unit 14 with at least one electric evaporator 31, 41 for evaporating liquid supplied to the electric evaporator; an electronic controller (see paragraph 0096, lines 8-10) for controlling and/or regulating the at least one electric evaporator at least one replaceable cartridge 14, wherein the at least one replaceable cartridge 14 has the at least one electric evaporator unit 14 and a liquid tank 114, 214 which is connectable; and a mouthpiece 1.  Monsees discloses the claimed invention including use of a mouthpiece (0099-0106) except for the mouthpiece is adjustable between a lowered position and an extended operating position via an actuating element.  Shotey discloses a mouthpiece is adjustable at column 11, lines 35-40 and a switch 30 or actuating element to move the mouthpiece.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features as taught by Shotey so as to provide for user easy to use the device.
Regarding claim 47, Monsees in view of Shotey discloses the inhaler is switched off by moving the switch 30 and the mouthpiece into the lowered position and the inhaler is switched on by moving the mouthpiece into the extended position.
Regarding claim 48, Monsees in view of Shotey do not disclose when the mouthpiece is adjusted the-a puff resistance of the inhaler is changed at the same time.  However, it is seen as inherent that movement of the mouthpiece would change puff resistance.
Claims 27-31, 38, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference discloses an indicator which informs a consumer about the selected reservoir of the plurality of reservoirs and/or about a liquid of the plurality of liquids contained therein and the reversibly removable cover has at least one receptacle for receiving the at least one replacement cartridge and at least one electrical contact element for interacting with a corresponding electrical contact element of the at least one replaceable cartridge.  
Response to Arguments
Applicant’s arguments with respect to claim(s) with the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831